Citation Nr: 0305132	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO denied service 
connection for a back condition.    


FINDING OF FACT

The veteran does not have a low back condition that is 
related to his service.    


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In February 2001 and 
January 2003 letters, the RO informed the veteran of what 
evidence he needed to provide VA in order to establish 
entitlement for service-connected compensation benefits.     

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  In addition, the January 2003 letter 
and the statement of the case (SOC) issued in February 2002, 
both informed him that, provided certain criteria were met, 
VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2002), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  In this regard, the record contains letters VA sent 
to a private physician requesting that he provide VA with all 
of the veteran's treatment records.  The veteran was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).

The Board notes that the veteran's service medical records 
("SMRs") are not available and may have been destroyed in 
the 1973 fire at the National Personnel Records Center 
("NPRC").  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  However, the 
NPRC reported that the veteran's service medical records 
could not be found.  The veteran was informed of this fact.  
The RO has also requested a search of the Surgeon General's 
Office records, and these records have been associated with 
the claims file.  The Surgeon General's Office Report for the 
year 1944 shows no treatment for a back injury.  The RO also 
contacted the veteran and requested that he provide any 
evidence or other information which may be helpful to his 
claim.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The post-service medical evidence in this case includes a 
statement by Alvin D. Gilbert, D.C., dated in August 2000, in 
which he stated that he remembered treating the veteran 
"many years ago for a low back condition".  However, he 
stated that he did not have the veteran's records for the 
time from 1960 to 1970, indicating that he disposed of 
records belonging to inactive patients after ten years.  In 
his letter, Dr. Gilbert did not identify the origins of the 
veteran's low back condition, nor did he relate the condition 
to his military service.      

The record also contains a letter from Larry C. Huskey, M.D., 
dated in August 2000, in which he stated that he had treated 
the veteran for several years for chronic back pain.  The 
doctor also stated that "over the years he has had chronic 
low back pain" and that he kept the veteran on anti-
inflammatory medications.  Finally, the doctor stated that 
"it is my opinion that he has chronic back pain...related to 
his service in the military".  Treatment records for the 
veteran from Dr. Huskey for the period July 1985 to April 
2001 are also included in the claims file (C-file).  Those 
records show treatment for low back pain in 1992, 1993, and 
1995.  Chronic low back pain was assessed in August 2000 and 
he was diagnosed with osteoarthritis of the lumbar spine in 
April 2001.  It was noted that he had back problems off and 
on for some time.    

Lastly, there is a medical opinion offered by a VA rating 
board physician, dated in June 2001.  In it, the physician 
stated that it was not as least as likely as not that the 
veteran's low back pain and or osteoarthritis was due to his 
active military service.  His reasoning was that there was 
too long of a time gap between separation from service and 
current medical evidence to relate the condition to service.  
Moreover, he addressed the August 2000 letter by Dr. Huskey, 
stating that it "is not supported by objective medical 
evidence".

The Board finds that the veteran does not have a back 
disorder that is related to his service.  Although the 
veteran claims his back problems began in service, 
specifically, during basic training, there are no service 
medical records on file.  Apparently his service medical 
records were a casualty of the fire at NPRC.  This, however, 
is not fatal to the veteran's claim.  Instead, the Board will 
review the evidence that is of file in an attempt to 
ascertain whether there is sufficient evidence to support his 
claim.  Unfortunately, the post-service records have failed 
to establish a chronic back condition that was incurred in, 
or aggravated by, his military service.  Continuity of 
symptoms or treatment was not show, given that the earliest 
records of treatment are possibly not until the 1960's, 
according to Dr. Gilbert's letter in August 2000.  However, 
as noted above, his letter stated that he no longer possessed 
any of the veteran's records.  Assuming for the moment that 
Dr. Gilbert did treat the veteran in the 1960's for a low 
back condition, this is still about 15 years after service 
without any contemporaneous evidence of treatment or 
complaints concerning the back.  Thereafter, there is no 
documented treatment of his back condition until the early 
1990's, as per the treatment records of Dr. Huskey.  In this 
regard, it is pertinent to point out that while the records 
show treatment by Dr. Huskey beginning in 1985, no reference 
was made to back problems until 1992 and even when reference 
was made to a back problem at that time, there was no medical 
history reported which would tend to support a continuity of 
symptoms dating back to the mid 1940's.  This lengthy period 
without evidence of the claimed condition weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In reaching this decision, the Board has considered the 
letter from Larry Huskey, M.D., dated in August 2000, in 
which he stated that the veteran's current back disorder is 
causally related to his period of active service.  However, 
this opinion was not based on a review of the C-file of the 
veteran, and it is unaccompanied by a rationalized 
explanation.  It was based solely upon a history relayed to 
the physician by the veteran.  The Board therefore finds that 
the probative value of this evidence is outweighed by the 
contrary evidence of record, and that service connection for 
a back disorder is not warranted.   

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a back 
disorder that should be service connected.  His statements 
are not competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  While the 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a low back injury is 
denied.  

	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

